DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant Elects Group II claims without traverse
Group II (Claims 4 and 6) claims are elected (without traverse), are pending, and have been examined.
Group I (Claims 1-3 and 5) claims are non-elected (canceled) without traverse.
This action is in reply to the papers filed on 02/20/2020 (originally filed papers) and 09/14/2022 (Response to Election / Restriction). 
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/20/2020 and 10/12/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 02/20/2020 as modified by the amendment filed on xxx.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-32, 34-39, 41, and 42 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (EP 2 626 823 A1 (Abril) and Blackhurst et al. 2014/0114842) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
determining, at a second time after associating the information corresponding to the first loyalty card with the logged location, that a second user computing device is located within a specified distance of the logged location using a second positioning system of the second user computing device; in response to determining that the second user computing device is located within the specified distance of the logged location of the first user computing device at the first time of detecting: retrieving information corresponding to a second loyalty card, the second loyalty card being associated with the merchant and the second user computing device; and displaying, by the second user computing device, data describing the second loyalty card. 



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/14/2017, pgs. 8-11), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, McRO, Enfish, Bascom, DDR, etc…). 




Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 4 and 6 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite an extraction method and extraction apparatus.
Claim 4 recites [a]n extraction method executed by a computer, the extraction method comprising: generating combinations of conditions regarding a plurality of item values included in data; calculating an importance degree that is a conjunction degree in the data for each of the combinations using a model trained from the data; and extracting a specific combination from the combinations based on the conditions or the importance degree for each of groups by which classification has been performed according to a classification condition that is at least a part of the conditions.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 4 recites a method and, therefore, is directed to the statutory class of a process. Claim 6 recites a system/apparatus and, therefore, is directed to the statutory class of machine.  



Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 4: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
4. An extraction method executed by a computer, the extraction method comprising:
This limitation includes the step(s) of: An extraction method executed by a computer, the extraction method comprising… 
But for the computer, this limitation is directed to extracting data in order to facilitate a an extraction method and extraction apparatus which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
An extraction method executed by a computer
generating combinations of conditions regarding a plurality of item values included in data;
This limitation includes the step(s) of: generating combinations of conditions regarding a plurality of item values included in data. 
No additional elements are positively claimed.
This limitation is directed to organizing information (e.g., generating combination of conditions…) in order to facilitate an extraction method and extraction apparatus which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk). 
No additional elements are positively claimed.
calculating an importance degree that is a conjunction degree in the data for each of the combinations using a model trained from the data; and
This limitation includes the step(s) of: calculating an importance degree that is a conjunction degree in the data for each of the combinations using a model trained from the data. 
No additional elements are positively claimed.
This limitation is directed to calculating an importance degree in order to facilitate a an extraction method and extraction apparatus which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
extracting a specific combination from the combinations based on the conditions or the importance degree for each of groups by which classification has been performed according to a classification condition that is at least a part of the conditions.
This limitation includes the step(s) of: extracting a specific combination from the combinations based on the conditions or the importance degree for each of groups by which classification has been performed according to a classification condition that is at least a part of the conditions. 
No additional elements are positively claimed.
This limitation is directed to extracting data from a combination in order to facilitate a an extraction method and extraction apparatus which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as organizing data and processing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to organize and process data. 
Independent system/apparatus claim 6 also contains the identified abstract ideas, with the additional element of a processor, which is a generic computer component, and thus not significantly more for the same reasons and rationale above. 
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims generating combination of conditions, calculating an importance degree, and extracting a specific combination. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing an extraction method and extraction apparatus. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over: Kuraki et al. 2014/0108619; in view of Andrews et al. 2019/0065461; in further view of Wada 2011/0110592.
Claim 4. Kuraki et al. 2014/0108619 teaches An extraction method executed by a computer (Kuraki et al. 2014/0108619 [0057 - user terminal 1 extracts the user information from…] That is, in this embodiment, the user terminal 1 extracts the user information from the registered information, and the information providing server 2 identifies item names of the profile and the tastes to be extracted from the registered information. For example, when the item "gender", the item "age", and the item "favorite color" have been specified as the condition information, the user information to be used is information regarding "gender", "age", and "favorite color".), the extraction method comprising: generating combinations of conditions regarding a plurality of item values included in data (Kuraki et al. 2014/0108619 [0047 - condition information is information including at least one combination between an item name and an item value] First, the advertiser terminal 5 transmits a request to process content to the content processing server 4 (T1). The request to process content includes the content, a plurality of pieces of relevant information, and condition information for selecting a user for whom each of the plurality of pieces of relevant information is to be provided. The condition information is information including at least one combination between an item name and an item value, and is information for identifying one of the plurality of pieces of relevant information. [0048 - condition information including a combination between] For example, when a URL "http://fjclothes.com/m0010/" is to be provided as relevant information, a manager who is operating the advertiser terminal 5 inputs condition information including a combination between an item name "gender" and an item value "male", a combination between an item name "age" and an item value "0 to 10 years old", and a combination between an item name "favorite color" and an item value "white". The advertiser terminal 5 transmits the condition information corresponding to each of the plurality of pieces of relevant information to the content processing server 4. [0086 - generation of user information, an item value is determined from among the candidate values for an item for which the candidate values have been specified] Among specified items corresponding to the identifier, candidate values are not specified in the user information request for an item name whose flag is "0". On the other hand, for an item name whose flag is "1", candidate values are specified in the user information request. In the generation of user information, an item value is determined from among the candidate values for an item for which the candidate values have been specified.); 
Kuraki et al. 2014/0108619 may not expressly teach the following features, however, Andrews et al. 2019/0065461 teaches calculating an importance degree (Andrews et al. 2019/0065461 [0008 – degrees of importance] Decomposing said unstructured data into text fragments may further comprise grouping text fragments based on logical operators, formatting codes, and punctuation. Said computer system may further comprise comparing said unstructured data to said logical segment evaluation criteria. Said logical segment evaluation criteria may define how said unstructured data is divided into logical segments. Said logical segments may represent topics, topic types, target audiences, and degrees of importance. Identifying features of said text fragments may further comprise using NLP to determine that said text fragments satisfy said logical segment evaluation criteria. Assigning said score to said text fragments may further comprise evaluating said text fragments in accordance to said logical segment evaluation criteria. Said score may comprise a value that indicates a degree to which said text matches a logical segment based on said logical segment evaluation criteria.) that is a conjunction degree in the data for each of the combinations using a model trained from the data (Andrews et al. 2019/0065461 [0047 - artificial intelligence unit trained by model trainer 112 (e.g., using machine learning techniques such as neural networks) to identify text of unstructured data belonging to certain logical segment classifications… elements of the unstructured data may be compared to criteria to determine if the elements meet a logical segment classification] The content analyzer 114 may comprise an artificial intelligence unit trained by model trainer 112 (e.g., using machine learning techniques such as neural networks) to identify text of unstructured data belonging to certain logical segment classifications. Training data may be received from various entities in various ways, including, for example, from a user through a graphical user interface (“GUI”) presented on the display of the client device 102 and/or from corpus data server 104 for the purpose of gathering and compiling training data. Unstructured data may be provided from user input 110. The unstructured data may include a data structure that includes a description of terms or a combination of terms, acronyms, numbers, codes, or phrases, and so on. The elements of the unstructured data may be compared to criteria to determine if the elements meet a logical segment classification. Logical segments may represent, for example, topics, topic types, target audiences, degrees of importance, etc.); and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kuraki et al. 2014/0108619 to include the features as taught by Andrews et al. 2019/0065461. One of ordinary skill in the art would have been motivated to do so in order to determine the degree of importance of a combination of data to other information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Kuraki et al. 2014/0108619 may not expressly teach the following features, however, Wada 2011/0110592 teaches extracting a specific combination from the combinations based on the conditions or the importance degree for each of groups by which classification has been performed according to a classification condition that is at least a part of the conditions (Wada 2011/0110592 [0018 - group extraction module extracts, from the plurality of groups, groups including a still image which meets a predetermined condition] In general, according to one embodiment, an electronic apparatus includes a text recognition module, a group creation module, a group extraction module, an arrangement module, and a movie generator. The text recognition module recognizes a character string in a plurality of still images. The group creation module creates a plurality of groups by classifying the plurality of still images. The group extraction module extracts, from the plurality of groups, groups including a still image which meets a predetermined condition. The arrangement module arranges still images included in the extracted groups in a predetermined order, and inserts a still image included in the extracted groups and including the character string at a predetermined position of the still images which are arranged. The movie generator generates movie data for successively displaying the arranged still images in the extracted groups.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kuraki et al. 2014/0108619 to include the features as taught by Wada 2011/0110592. One of ordinary skill in the art would have been motivated to do so in order to determine the degree of importance of a combination of data to other information and extract that information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 6. An extraction apparatus comprising: 
a processor configured to: 
generate combinations of conditions regarding a plurality of item values included in data; 
calculate an importance degree that is a conjunction degree in the data for each of the combinations using a model trained from the data; and 
extract a specific combination from the combinations based on the conditions or the importance degree for each of groups by which classification has been performed according to a classification condition that is at least a part of the conditions.
Claim 6, has similar limitations as of Claim 4, therefore it is REJECTED under the same rationale as Claim 4. 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al. 2017/0017882 Abstract: A method of selecting input features may include identifying a first input feature from an input feature set stored in an electronic data storage device. The method may also include generating, by a processor, a first copula to model a dependence structure between the first input feature and an output variable. The method may further include determining a first dependence degree between the first input feature and the output variable based on the first copula. The input feature set may include a second input feature with a second dependence degree having a lower value relative to the first dependence degree. The method may include selecting, by the processor, the first input feature from the input feature set in response to the first dependence degree being greater than the second dependence degree.
Kothandaraman et al. 2020/0019822 Abstract: An AI-based process monitoring system access a plurality of data sources having different data formats to collect and analyze KPI data and shortlist KPIs that are to be used for determining the impact of automation of an automated process or sub-process. Information regarding an automated process is received and KPIs associated with the process and sub-processes of the process are identified. The identified KPIs are put through an approval process and the approved KPIs are presented to a user for selection. The user-selected KPIs are evaluated based on classification, ranking and sentiments associated therewith. The evaluations are again presented to the user along with a set of questionnaires wherein each of the questions has a dynamically controlled weight associated therewith. Based at least on the weights and user responses, a subset of the evaluated KPIs are shortlisted for use in evaluating the impact of process automation.
Sakurai 2007/0282940 [0037 - importance computation unit 104 combines, into the importance degree… computed by the learning-article importance computation unit] The book-information importance computation unit 104 combines, into the importance degree (book-information importance degree) corresponding to each combination of book information items, the learning-article importance degrees computed by the learning-article importance computation unit 103 in units of combinations of book information items belonging to the threads. Specifically, the book-information importance computation unit 104 computes the importance degree of the combination of each author and each category by adding the learning-article importance degrees to the respective importance degrees of the combinations of authors and categories computed so far. [0052 - importance computation unit 104 computes the importance degree of each combination] At step S208, the book-information importance computation unit 104 computes the importance degree of each combination of an author and category by adding the importance degree of each learning article, computed by the learning-article importance computation unit 103, to the importance degree of the combination of each author (related to each learning article) and each category (related to each learning thread) computed so far. The unit 104 stores the resultant importance degree in its internal memory (not shown). A specific example will be described later with reference to FIGS. 4 and 8 to 11. [0069 - learning-article importance computation unit 103 computes the learning-article importance degrees] For instance, assume that the initial value of the importance degree for each author and category is set to 1.0. At this time, from the learning thread of FIG. 4, the learning-article importance computation unit 103 computes the learning-article importance degrees shown in FIG. 8. For the article with ID=2, the book-information importance computation unit 104 sets, as the importance degree of the combination of the author and category, 1.5 acquired by adding an importance degree of 0.5 to the initial value of 1.0. In other words, the importance degree (book information importance degree) of the combination of the author and category is 1.5 that is acquired by adding 0.5 to the importance degree 1.0 of the combination of the author of the second learning article, i.e., "Author 2", and the category of the learning thread, i.e., "Personal-computer/hard-disk".
Ueda 2017/0262641 [0093] The determination condition table 1200 includes a copy source personal information level column 1210, a copy destination personal information level column 1220, a personal information score column 1230, and a response column 1240. The copy source personal information level column 1210 stores the personal information level of the copy source. The copy destination personal information level column 1220 stores the personal information level of the copy destination. The personal information score column 1230 stores the document score. The response column 1240 stores a response operation. That is, in a case where the conditions of the copy source personal information level column 1210, the copy destination personal information level column 1220, and the personal information score column 1230 are satisfied, a code stored in the response column 1240 is adopted. Here, the first row of the determination condition table 1200 indicates an example of “in a case where the importance degree of the personal information of the movement destination is less than the importance degree of the personal information of the movement source, when the score of the document is higher than a predetermined first threshold value or greater than or equal to the predetermined first threshold value (in this example, 100), the movement is prohibited”. The second row of the determination condition table 1200 indicates an example of “in a case where the importance degree of the personal information of the movement destination is less than the importance degree of the personal information of the movement source, when the score of the document is within a predetermined range (in this example, a range from 10 to 100), a warning is issued when the document is moved”. The third row of the determination condition table 1200 indicates an example of “in a case where the importance degree of the personal information of the movement destination is less than the importance degree of the personal information of the movement source, when the score of the document is less than a predetermined second threshold value (in this example, 10) or equal to or less than the second threshold value, the movement is permitted”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682